DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected ultrafiltration for preparing one component, SB 203580 as the p38 MAPK inhibitor, and diabetic retinopathy as the disorder without traverse in the reply filed on 9 Oct, 2019.

Claims Status
Claims 1-8, 12, 15, 16, 19-22, and 25-30 are pending.
Claims 8 and 16 have been withdrawn from consideration due to an election/restriction requirement.

Withdrawn Rejections
The provisional rejection of claims 1-7, 12, 15, 19-22, and 25-29 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 10, 17, and 23-25 of copending Application No. 16/582,953 is hereby withdrawn due to abandonment of the competing application.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

first rejection
Claims 1-7, 12, 15, 19-22, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Or (US 20120058934, referred to as Bar-Or1 in this rejection) in view of Bar-Or et al (PLoS ONE (Feb, 2014) 9(2) e87910, referred to as Bar-Or2 in this rejection), Du et al (Invest. Ophthalmol. Vis. Sci. (2010) 51 p2158-2164) and Tan et al (Mol. Med. Rep. (2014) 10 p3275-3281).

Bar-Or1 discusses inhibition of vascular hyperpermeability, comprising administration of a diketopiperazine (abstract).  While the genus of diketopiperazines are rather broad (paragraph 88-100), the most preferred is DA-DKP (paragraph 101).  As noted by Bar-Or2 (2nd page, 2nd column, 7th paragraph), this material can be isolated from human albumin solutions by ultrafiltration, with note of commercial albumin formulations (2nd page, 1st column, 3d page).  Complications of diabetes can be treated by this compound (paragraph 74), with diabetic retinopathy expressly mentioned as a disorder amendable to treatment (paragraph 75).  The diabetic retinopathy should be treated early, as that will give the best chance of avoiding problems associated with 
The difference between this reference and the claimed invention is that this reference does not discuss p38 MAPK inhibition in conjunction with the diketopiperazine.
Du et al discuss the effects of p38 MAPK inhibition on diabetic retinopathy (title).  This treatment significantly inhibited the formation of capillary degeneration and pericyte ghosts in the retina (p2161, 2nd column, 2nd paragraph), and the benefits were not limited to reducing the effects of diabetes in the eye (p2161, 1st column, 2nd paragraph).  This reference teaches that p38 MAPK inhibition will provide a benefit in diabetic retinopathy.
While Du et al do not use an inhibitor claimed by applicants, Tan et al teach that applicant’s elected species, SB203580, is a selective p38 MAPK inhibitor (p3275, 2nd column, 4th paragraph).  
Therefore, it would be obvious to add p38 MAPK inhibition to the DA-DKP therapy of Bar-Or1 in the treatment of diabetic retinopathy, as a combination of known elements (the therapy of Bar-Or1 and Du et al) yielding expected results (a therapeutic benefit).  Alternatively, the courts have ruled that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  
Furthermore, it would be obvious to use the p38 MAPK inhibitor of Tan et al instead of the inhibitor of Du et al as a simple substitution of one known element (the inhibitor of Du et al) for another (the inhibitor of Tan et al) yielding expected results (the inhibition of p38 MAPK and a therapeutic benefit).  
Bar-Or1 teaches using DA-DKP to treat diabetic retinopathy.  Bar-Or2 teaches that the material can be isolated from human albumin solutions.  Du et al teach administration of a p38 MAPK inhibitor to the same patients as Bar-Or1, rendering obvious claims 1, 3, 5-8, 12, 15, 16, 20-22, 27, 29, and 30.
Tan et al render obvious using SB 203580, rendering obvious claims 2 and 28.
Bar-Or1 teaches starting therapy as early as possible, possibly prophylactically, rendering obvious claims 4 and 19.
Bar-Or2 teaches commercially available albumin solutions, rendering obvious claim 30.
response to applicant’s arguments
	Applicants argue unexpected results of synergy between DA-DKP and p38 MAPK inhibitors, and that the results are for Ampion and can be extrapolated to other p38 inhibitors.
Applicant's arguments filed 1 March, 2021 have been fully considered but they are not persuasive.

	Applicants argue that fig. 4 shows synergy that is statistically significant, because the sum of the individual compounds with their error bars is 16% less than the result when both compounds are added.  The specification states that the error bars are the standard deviation (presumably the measured standard deviation).  However, this is not how statistical significance is measured.  Pripp (Tidsskr Nor Legeforen (2015) 135 p1462-1464) states that statistical significance is accepted as p<.05 (p1462, 3d column, 1st paragraph).  While it is agreed that the sum of the result of the two therapies individually may be less than the result when both are used together when the null is subtracted out, applicants have not demonstrated that this is more than random noise.
	As noted in the previous office action, applicant’s claims are not limited to Ampion or DA-DPK, but can include small polypeptides and glucose.    Applicants argue that this means Ampion, but there is no limitation that the material cannot be further purified to isolate components other than DA-DPK.
	Applicants next argue that synergy will be found for all p38 inhibitors.  However, as noted by Jia et al, this could be due to a mechanism other than the inhibition of p38.  As applicants have stated, synergism is not predictable (response of 1 March, 2021, 6th page, 3d paragraph), but they are arguing that a person of skill in the art would predict synergy.

second rejection
Claims 1-7, 12, 15, 19-22, and 25-29 are rejected under 35 U.S.C. 103 as being obvious over Bar-Or et al (US 20160367644, referred to as Bar-Or1 in this rejection) in view of Tang et al (Prog. Retin. Eye Res. (2011) 30(5) p343-358), Bar-Or et al (PLoS ONE (Feb, 2014) 9(2) e87910, referred to as Bar-Or2 in this rejection), Du et al (Invest. Ophthalmol. Vis. Sci. (2010) 51 p2158-2164) and Tan et al (Mol. Med. Rep. (2014) 10 p3275-3281)
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Claim 1 of Bar-Or1 describes a method of treating an inflammatory disorder, comprising administering a low molecular weight fraction of human serum albumin, while claim 4 specifies that the material comprise DA-DKP.  Note that Bar-Or2 teaches the material can be isolated by ultrafiltration (2nd page, 2nd column, 7th paragraph).  
The difference between the competing claims and the instant claims is that the competing claims do not specify the disorder, and do not teach a p38 MAPK inhibitor.
Tang et al discusses inflammation in diabetic retinopathy (title).  Many of the ocular disorders associated with diabetes are consistent with inflammation, and anti-inflammatory treatments can inhibit development of retinopathy (abstract).  This reference links retinopathy to inflammation.
Du et al discuss the effects of p38 MAPK inhibition on diabetic retinopathy (title).  This treatment significantly inhibited the formation of capillary degeneration and pericyte ghosts in the retina (p2161, 2nd column, 2nd paragraph), and the benefits were not limited to reducing the effects of diabetes in the eye (p2161, 1st column, 2nd paragraph).  This reference teaches that p38 MAPK inhibition will provide a benefit in diabetic retinopathy.
While Du et al do not use an inhibitor claimed by applicants, Tan et al teach that applicant’s elected species, SB203580, is a selective p38 MAPK inhibitor (p3275, 2nd column, 4th paragraph).  
Therefore, it would be obvious to add p38 MAPK inhibition to the DA-DKP therapy of Bar Or1 in the treatment of diabetic retinopathy, as a combination of known elements (the therapy of Bar-Or1 and Du et al) yielding expected results (a therapeutic benefit).  Alternatively, the courts have ruled that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  
Furthermore, it would be obvious to use the p38 MAPK inhibitor of Tan et al instead of the inhibitor of Du et al as a simple substitution of one known element (the inhibitor of Du et al) for another (the inhibitor of Tan et al) yielding expected results (the inhibition of p38 MAPK and a therapeutic benefit).  
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of 
response to applicant’s arguments:
	Applicants have presented the same argument to all rejections under 35 USC 103 and double patenting, which was answered above.

third rejection
Claims 1-7, 12, 15, 19-22, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Or et al (US 6,555,543) in view of Tang et al (Prog. Retin. Eye Res. (2011) 30(5) p343-358), Bar-Or et al (PLoS ONE (Feb, 2014) 9(2) e87910, referred to as Bar-Or2 in this rejection), Du et al (Invest. Ophthalmol. Vis. Sci. (2010) 51 p2158-2164) and Tan et al (Mol. Med. Rep. (2014) 10 p3275-3281).
Claims 8, 11, and 13 of Bar-Or have an almost identical teaching as that of the 2nd rejection under this statute, and the logic of the rejection is the same.
response to applicant’s arguments:
	Applicants have presented the same argument to all rejections under 35 USC 103 and double patenting, which was answered above.

fourth rejection
Claims 1-7, 12, 15, 19-22, and 25-29  are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Or et al (US 8,268,830, referred to as Bar-Or1 in this rejection) in view of Cai et al (Eye (2002) 16 p242-260), Bar-Or et al (PLoS ONE (Feb, 2014) 9(2) e87910, referred to as Bar-Or2 in this rejection), Du et al (Invest. Ophthalmol. Vis. Sci. (2010) 51 p2158-2164) and Tan et al (Mol. Med. Rep. (2014) 10 p3275-3281)
	Claim 1 of Bar-Or1 describes a method for treating a disease or disorder mediated by platelet activating factor (PAF), comprising administering DA-DKP.

	Cai et al discuss the pathogenesis of diabetic retinopathy (title).  Diabetic retinopathy is associated with an increased number and size of platelet-fibrin thrombi in the retinal capillaries compared to normal, which is suggested to be due to PAF (p246, 1st column, 2nd paragraph).  This reference links diabetic retinopathy to PAF.
Du et al discuss the effects of p38 MAPK inhibition on diabetic retinopathy (title).  This treatment significantly inhibited the formation of capillary degeneration and pericyte ghosts in the retina (p2161, 2nd column, 2nd paragraph), and the benefits were not limited to reducing the effects of diabetes in the eye (p2161, 1st column, 2nd paragraph).  This reference teaches that p38 MAPK inhibition will provide a benefit in diabetic retinopathy.
While Du et al do not use an inhibitor claimed by applicants, Tan et al teach that applicant’s elected species, SB203580, is a selective p38 MAPK inhibitor (p3275, 2nd column, 4th paragraph).  
Therefore, it would be obvious to add p38 MAPK inhibition to the DA-DKP therapy of Bar-Or1 in the treatment of diabetic retinopathy, as a combination of known elements (the therapy of Bar-Or1 and Du et al) yielding expected results (a therapeutic benefit).  Alternatively, the courts have ruled that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  
Furthermore, it would be obvious to use the p38 MAPK inhibitor of Tan et al instead of the inhibitor of Du et al as a simple substitution of one known element (the inhibitor of Du et al) for another (the inhibitor of Tan et al) yielding expected results (the inhibition of p38 MAPK and a therapeutic benefit).  
response to applicant’s arguments:
	Applicants have presented the same argument to all rejections under 35 USC 103 and double patenting, which was answered above.

fifth rejection
Claims 1-7, 12, 15, 19-22, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Or et al (US 8,916,568) in view of Tang et al (Prog. Retin. Eye Res. (2011) 30(5) p343-358), Bar-Or et al (PLoS ONE (Feb, .
Claim 1 of Bar-Or has an almost identical teaching as that of the 2nd rejection under this statute, and the logic of the rejection is the same.
response to applicant’s arguments:
	Applicants have presented the same argument to all rejections under 35 USC 103 and double patenting, which was answered above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 1-7, 12, 15, 19-22, and 25-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 15/189,839 (US 20160367644) in view of Tang et al (Prog. Retin. Eye Res. (2011) 30(5) p343-358), Bar-Or et al (PLoS ONE (Feb, 2014) 9(2) e87910, referred to as Bar-Or2 in this rejection), Du et al (Invest. Ophthalmol. Vis. Sci. (2010) 51 p2158-2164) and Tan et al (Mol. Med. Rep. (2014) 10 p3275-3281). 

Competing claim 1 describes a method of treating an inflammatory disorder, comprising administering a low molecular weight fraction of human serum albumin, while competing claim 4 specifies that the material comprise DA-DKP.  Note that Bar-Or2 teaches the material can be isolated by ultrafiltration (2nd page, 2nd column, 7th paragraph).  
The difference between the competing claims and the instant claims is that the competing claims do not specify the disorder, and do not teach a p38 MAPK inhibitor.
Tang et al discusses inflammation in diabetic retinopathy (title).  Many of the ocular disorders associated with diabetes are consistent with inflammation, and anti-inflammatory treatments can inhibit development of retinopathy (abstract).  This reference links retinopathy to inflammation.
Du et al discuss the effects of p38 MAPK inhibition on diabetic retinopathy (title).  This treatment significantly inhibited the formation of capillary degeneration and pericyte ghosts in the retina (p2161, 2nd column, 2nd paragraph), and the benefits were not limited to reducing the effects of diabetes in the eye (p2161, 1st column, 2nd paragraph).  This reference teaches that p38 MAPK inhibition will provide a benefit in diabetic retinopathy.
While Du et al do not use an inhibitor claimed by applicants, Tan et al teach that applicant’s elected species, SB203580, is a selective p38 MAPK inhibitor (p3275, 2nd column, 4th paragraph).  
Therefore, it would be obvious to add p38 MAPK inhibition to the DA-DKP therapy of the competing claims in the treatment of diabetic retinopathy, as a combination of known elements (the therapy of the competing claims and Du et al) yielding expected results (a therapeutic benefit).  Alternatively, the courts have ruled that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be 
Furthermore, it would be obvious to use the p38 MAPK inhibitor of Tan et al instead of the inhibitor of Du et al as a simple substitution of one known element (the inhibitor of Du et al) for another (the inhibitor of Tan et al) yielding expected results (the inhibition of p38 MAPK and a therapeutic benefit).  
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments:
	Applicants have presented the same argument to all rejections under 35 USC 103 and double patenting, which was answered above.

second rejection
Claims 1-7, 12, 15, 19-22, and 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 11, and 13 of U.S. Patent No. 6,555,543 in view of Tang et al (Prog. Retin. Eye Res. (2011) 30(5) p343-358), Bar-Or et al (PLoS ONE (Feb, 2014) 9(2) e87910, referred to as Bar-Or2 in this rejection), Du et al (Invest. Ophthalmol. Vis. Sci. (2010) 51 p2158-2164) and Tan et al (Mol. Med. Rep. (2014) 10 p3275-3281). 
The teachings of the competing claims are almost identical with those of the 2nd obvious type double patenting rejection, and the logic of the rejection is identical.
response to applicant’s arguments:
	Applicants have presented the same argument to all rejections under 35 USC 103 and double patenting, which was answered above.

third rejection
Claims 1-7, 12, 15, 19-22, and 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 8,268,830 in view of Cai et al (Eye (2002) 16 p242-260), Bar-Or et al (PLoS ONE (Feb, 2014) 9(2) e87910, referred to as Bar-Or2 in this rejection), Du et al (Invest. Ophthalmol. Vis. Sci. (2010) 51 p2158-2164) and Tan et al (Mol. Med. Rep. (2014) 10 p3275-3281)
Competing claim 1 describes a method for treating a disease or disorder mediated by platelet activating factor (PAF), comprising administering DA-DKP.
	The difference between the competing claims and the instant claims is that the competing claims do not specify diabetic retinopathy, or a p38 MAPK inhibitor.
	Cai et al discuss the pathogenesis of diabetic retinopathy (title).  Diabetic retinopathy is associated with an increased number and size of platelet-fibrin thrombi in the retinal capillaries compared to normal, which is suggested to be due to PAF (p246, 1st column, 2nd paragraph).  This reference links diabetic retinopathy to PAF.
Du et al discuss the effects of p38 MAPK inhibition on diabetic retinopathy (title).  This treatment significantly inhibited the formation of capillary degeneration and pericyte ghosts in the retina (p2161, 2nd column, 2nd paragraph), and the benefits were not limited to reducing the effects of diabetes in the eye (p2161, 1st column, 2nd paragraph).  This reference teaches that p38 MAPK inhibition will provide a benefit in diabetic retinopathy.
While Du et al do not use an inhibitor claimed by applicants, Tan et al teach that applicant’s elected species, SB203580, is a selective p38 MAPK inhibitor (p3275, 2nd column, 4th paragraph).  
Therefore, it would be obvious to add p38 MAPK inhibition to the DA-DKP therapy of the competing claims in the treatment of diabetic retinopathy, as a combination of known elements (the therapy of the competing claims and Du et al) yielding expected results (a therapeutic benefit).  Alternatively, the courts have ruled that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  
Furthermore, it would be obvious to use the p38 MAPK inhibitor of Tan et al instead of the inhibitor of Du et al as a simple substitution of one known element (the inhibitor of Du et al) for another (the inhibitor of Tan et al) yielding expected results (the inhibition of p38 MAPK and a therapeutic benefit).  
response to applicant’s arguments:
	Applicants have presented the same argument to all rejections under 35 USC 103 and double patenting, which was answered above.

fourth rejection
s 1-7, 12, 15, 19-22, and 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,916,568 in view of Tang et al (Prog. Retin. Eye Res. (2011) 30(5) p343-358), Bar-Or et al (PLoS ONE (Feb, 2014) 9(2) e87910, referred to as Bar-Or2 in this rejection), Du et al (Invest. Ophthalmol. Vis. Sci. (2010) 51 p2158-2164) and Tan et al (Mol. Med. Rep. (2014) 10 p3275-3281). 
The teachings of the competing claims are almost identical with those of the 2nd obvious type double patenting rejection, and the logic of the rejection is identical.
response to applicant’s arguments:
	Applicants have presented the same argument to all rejections under 35 USC 103 and double patenting, which was answered above.

New Rejections
Double Patenting
	The legal basis for these rejections was given above, and will not be repeated here.

first rejection
Claims 1-4, 15, 19, 21, 22, and 25-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/060,750 in view of Bar-Or et al (PLoS ONE (Feb, 2014) 9(2) e87910, referred to as Bar-Or2 in this rejection), Eklund et al (Thorax (1986) 41 p629-634), Talreja et al (J. Immunol. (2016 available online 11 July) 197(4) p1368-1378) and Tan et al (Mol. Med. Rep. (2014) 10 p3275-3281). While this is a new rejection, it is based on an application that was filed after the last office action posted.  As applicants are assumed to know what they have submitted, this will not negate the finality of this office action.

Competing claim 1 discuss treating sarcoidosis with DA-DPK, which, as evidenced by Bar-Or et al, is obtained by ultrafiltering albumin solutions.  
The difference between the instant claims and the competing claims is that the competing claims do not specify vascular hyperpermeability, and do not discuss p38 inhibitors.

Talreja et al teach that sarcoidosis benefits by inhibition of p38 (abstract).
The teachings of the remaining references and the logic of the rejection were given above, and will not be repeated here.

second rejection
Claims 1-7, 12, 15, 19-22, and 25-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10 and 25 of copending Application No. 17/090,673 in view of Tang et al (Prog. Retin. Eye Res. (2011) 30(5) p343-358), Bar-Or et al (PLoS ONE (Feb, 2014) 9(2) e87910, referred to as Bar-Or2 in this rejection), Du et al (Invest. Ophthalmol. Vis. Sci. (2010) 51 p2158-2164) and Tan et al (Mol. Med. Rep. (2014) 10 p3275-3281).  While this is a new rejection, it is based on an application that was filed after the last office action posted.  As applicants are assumed to know what they have submitted, this will not negate the finality of this office action.
The teachings of the competing claims and the cited references, as well as the logic of the rejection, is identical with the previous rejections, and will not be repeated here.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658